Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 12 and 14 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isola et al. (“Image-to-Image Translation with Conditional Adversarial Networks”, IDS), hereinafter referred as Isola, in view of Chang et al. (“Chinese Typeface Transformation with Hierarchical Adversarial Network”, IDS), hereinafter referred as Chang, and in further view of Hosabettu et al. (US Patent Application Publication 2016/0188990), hereinafter referred as Hosabettu.

1Regarding claim 15, Isola discloses a method, comprising:
32providing a pair of training images to a generative adversarial network (GAN), the pair of training images including a training image and a reference training image (Fig. 2, images G(x) and x), wherein the GAN includes a generator and a 9discriminator (Fig. 2, generator and 9discriminator); 
Fig. 2, provide image x to generator G); 
11generating, using the generator, a generated image based on the training 12image (Fig. 2, output image G(x) from generator G); 
13providing the generated image and the reference training image to the 14discriminator (Fig. 2, provide image G(x) and x (as the reference training image) to discriminator D); 
15generating, using the discriminator, update data based on the generated 16image and the reference training image (Fig. 2, generate output (fake | real) from discriminator D); and 
17training the GAN by modifying one or both of the generator and the 18discriminator using the update data (“train” in abstract, pages 1126 - 1132).  
However, Isola fails to explicitly disclose that training image containing a set of 7characters in handwritten form and a reference training image containing the set of 8characters in machine-recognizable form.  
However, in a similar field of endeavor Chang discloses a method for Chinese typeface transformation with hierarchical adversarial network (abstract). In addition, Chang discloses that training image containing a set of 7characters in handwritten form and a reference training image containing the set of 8characters in machine-recognizable form (Fig. 3, target train set containing a set of 7characters in handwritten form, and source train set containing the set of 8characters in machine-recognizable form).

However, Isola in view of Chang fails to explicitly disclose that the method is implemented by a system comprising: 2one or more processors; and 3a computer-readable medium comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations.  
However, in a similar field of endeavor Hosabettu discloses a method for image processing (abstract). In addition, Hosabettu discloses that the method is implemented by a system (Fig. 1a) comprising: 2one or more processors (Fig. 1a, #102); and 3a computer-readable medium comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Fig. 1a, #104, memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isola in view of Chang, and the method is implemented by a system comprising: 2one or more processors; and 3a computer-readable medium comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations. The motivation for doing this is that the method is implemented a substantial machine so that the method can be practical.

1Regarding claim 16 (depends on claim 15), Chang discloses the system wherein the discriminator is a word-level 2discriminator (Fig. 2 comprising a discriminator which discriminates a Chinese word (level)), and wherein the update data is word-level update data (Fig. 2, output of discriminator is a Chinese word (level) data).  

1 Regarding claim 17 (depends on claim 16), Isola discloses the system wherein the GAN further includes a character-2level discriminator (Fig. 2 comprising a discriminator which discriminates a Chinese character (Chinese character is equivalent to a Chines word)).  

1Regarding claim 18 (depends on claim 17), Isola in view of Chang fails to explicitly disclose the system further comprising: 2separating the generated image for each of the set of characters; and 3separating the reference training image for each of the set of characters. 
However, in a similar field of endeavor Hosabettu discloses a method for image processing (abstract). In addition, Hosabettu discloses that the method separating the image for each of the set of characters ([0029, 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isola in view of Chang, and separating the generated image for each of the set of characters; and 3separating the reference training image for each of the set of characters. The motivation 

1 Regarding claim 19 (depends on claim 18), Isola discloses the system further comprising: 2providing the generated image and the reference training 3image to the discriminator (Fig. 2, provide image G(x) and x (as the reference training image) to discriminator D); 4generating, using the discriminator, update data 5based on the generated image and the reference training image (Fig. 2, generate output (fake | real) from discriminator D); and 6training the GAN by modifying one or both of the generator and the discriminator using the update data (“train” in abstract, pages 1126 - 1132).  
However, Isola fails to explicitly disclose that the discriminator is character-level discriminator.  
However, in a similar field of endeavor Chang discloses a method for Chinese typeface transformation with hierarchical adversarial network (abstract). In addition, Chang discloses that the discriminator is character-level discriminator (Fig. 2 comprising a discriminator which discriminates a Chinese character (Chinese character is equivalent to a Chines word)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isola, and the discriminator is character-level discriminator. The motivation for doing this is that the GAN disclosed in Isola would directly be applied to image-to-image transformation in the specific domains claimed without the need of any adaptation.
.  
However, in a similar field of endeavor Hosabettu discloses a method for image processing (abstract). In addition, Hosabettu discloses that the method separating the image for each of the set of characters ([0029, 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isola in view of Chang, and separating the generated image for each of the set of characters; and 3separating the reference training image for each of the set of characters. The motivation for doing this is that the method of Change is easier to processed by a pre-process to extract each character for individual transformation.

33 Regarding claim 20 (depends on claim 15), Isola discloses the system further comprising: providing additional pairs of training images (Fig. 9 shows there are additional pairs of training images); 3generating additional update data using the additional pairs of training images (Fig. 2, generate output (fake | real) from discriminator D with additional data in Fig. 9); 4and 5training the GAN by modifying one or both of the generator and the discriminator using the additional update data (“train” in abstract, pages 1126 - 1132).

Claims 1 – 5 and 7 are corresponding to claims 15 – 20, respectively, thus, they are rejected for the same reason set forth for claims 15 – 20.

.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isola in view of Chang, in further view of Hosabettu and Sha et al. (US Patent 10,539,881), hereinafter referred as Sha.

1Regarding claim 6 (depends on claim 1), Isola in view of Chang and in further view of Hosabettu fails to explicitly disclose wherein the generator is further provided with a 2random input, and wherein the generated image is generated further based on the random input.  
However, in a similar field of endeavor Sha discloses a method to using GAN for processing (col. 6, lines 52 - 61). In addition, Sha discloses that the method the generator is further provided with a 2random input, and wherein the generated image is generated further based on the random input (col. 6, lines 52 - 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isola in view of Chang and in further view of Hosabettu, and the generator is further provided with a 2random input, and wherein the generated image is generated further based on the random input. The motivation for doing this is that the training data of Isola can be distributed broadly to cover more situation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668